The named defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 601 (AC 18410), is granted, limited to the following issues:
“Did the Appellate Court properly conclude that: (1) the ‘Brush deed’ contained two separate restrictive covenants, and that, therefore, the grantor intended that only one house was to be located on either lot 10 or lot 11; and (2) the statute of limitations contained in General Statutes § 52-575a had not expired with respect to the plaintiffs claim of a violation of a covenant not to build?”
Stanley A. Twardy, Jr., Deborah S. Gordon and Mario R. Borelli, in opposition.
Decided October 6, 1999